In an action to recover rent due under a lease, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Eerier, J.), entered June 11, 1998, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $71,869.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the complaint is dismissed.
Under the circumstances of this case, the Supreme Court erred in finding that the lease was breached by the defendant. S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.